                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Gordon E. Rhyne             )              JUDGMENT IN CASE
            Carol Rhyne,              )
                                      )
             Plaintiff(s),            )             3:18-cv-00587-RJC-DCK
                                      )
                  vs.                 )
                                      )
                                      )
         CRC Industries, Inc.,        )
                                      )
             Defendant(s).             )


 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 2, 2020 Order.

                                               June 2, 2020




      Case 3:18-cv-00587-RJC-DCK Document 41 Filed 06/02/20 Page 1 of 1
